Citation Nr: 1544366	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition and, if so, whether service connection, to include as a result of exposure to herbicides, is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the agency of original jurisdiction (AOJ) characterized the Veteran's claim for a skin condition as an original claim.  However, as discussed below, such claim was subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a skin disorder is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen such claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an August 2014 correspondence, the Veteran stated that he had no "knowledge, recollection or copy of such a request and therefore am not in need of this service."  Therefore, the Board finds that the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that additional VA treatment records, dated to September 2014, were associated with the Veteran's claims file after the September 2011 statement of the case was issued.  While such evidence has not been reviewed by the AOJ or accompanied by a waiver of initial AOJ review, the Board finds that the Veteran is not prejudiced by the Board proceeding with a decision at this time as the evidence includes findings that are essentially duplicative of those previously of record and, therefore, such records are irrelevant.  38 C.F.R. § 20.1304(c) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  In a final September 2006 rating decision, the RO denied service connection for a skin condition.

2.  Evidence received since the time of the RO's September 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.

3.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

4.  The Veteran's skin condition, diagnosed as xerosis, is not among the enumerated conditions for which service connection may be established on a presumptive basis on exposure to Agent Orange or other herbicide agents during service in Vietnam.

5.  A skin condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a skin condition has not been met.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations

Furthermore, with respect to the merits of the Veteran's claim for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2008, sent prior to the initial unfavorable rating decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been considered in connection with his claim.  The Board notes that VA requested records from the Social Security Administration (SSA).  However, as noted in a December 2013 memorandum, VA made a formal finding that SSA records are unavailable for review.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in September 2010 with an addendum opinion obtained in September 2011 with respect to the issue decided herein.  The Board finds that such VA examination and addendum opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran submitted an original claim for service connection for a skin condition in August 2005.  In a September 2006 rating decision, the RO considered the Veteran's service treatment records, post-service private and VA treatment records, and a January 2006 VA examination report.  The RO determined that, while the Veteran had a one-time complaint of an itching rash, assessed as dry scaly skin, in February 1968 and current treatment reports revealed complaints of a recurrent migratory rash in the groin area and lower extremities, there was no current diagnosis shown and the VA examination was negative for findings of a rash/chronic skin condition.   Therefore, the RO denied service connection for a skin condition on the basis that there was no evidence of a current chronic disability.  

In September 2006, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a skin condition was received until October 2008, when VA received his application to reopen such claim.  Therefore, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a skin condition was received prior to the expiration of the appeal period stemming from the September 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Relevant evidence received since the September 2006 rating decision includes VA treatment records, VA examination reports, and statements submitted by the Veteran.  Such records indicate that the Veteran has been diagnosed with xerosis-a skin disorder.  Furthermore, the Veteran has claimed that he has had a skin disorder since service.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade, supra.  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record since the final September 2006 rating decision pertains to the material issue as to whether the Veteran has a current disability related to his military service.  Specifically, such provides a current diagnosis of a skin condition and the Veteran's lay statements, which are presumed credible for the purposes of reopening the claim, indicate that such had been present since service.  Therefore, the additional evidence since the September 2006 rating decision is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for a skin disorder.  See 38 U.S.C.A. § 5108.   

III. Service Connection Claim

Inasmuch as the Board's decision above has reopened the claim for service connection for a skin condition, the analysis must proceed to de novo review of the claim.  38 U.S.C.A. § 5108.  The Board notes that, as the AOJ considered the merits of such issue on a de novo basis in the March 2009 rating decision and September 2011 statement of the case, the Board may proceed with a final adjudication of the merits of the claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that he currently suffers from a skin disorder as a result of his military service.  Specifically, he contends that such disorder was caused by exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The record reflects that the Veteran is in receipt of the Purple Heart Medal. As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In the instant case, the Veteran does not contend that he incurred a skin condition as a result of his combat service; rather, he alleges that such is the result of exposure to herbicides.  Furthermore, his service treatment records, in fact, document complaints of an itching rash and dry scaly skin.  Therefore, further consideration of 38 U.S.C.A. § 1154(b) is not necessary.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's diagnosed skin condition is not recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records indicate that, in February 1968, he complained of an itching rash and dry scaly skin.  He had the rash for three days and was prescribed calamine lotion.  His February 1968 separation examination report was negative for any skin conditions.

June 2004 VA treatment records indicate that the Veteran had a rash in his groin for two years, with no relief from over-the-counter fungal cream.

The Veteran was afforded a VA examination in January 2006.  At such time, he complained of a recurrent migratory rash, usually in the groin area or on the feet or distal legs, occurring once or twice a year.  He reported that he treated such rash with various creams, always with resolution.  He had no current rash, but had some areas of skin dryness on his anterior shins.

April 2007 VA treatment notes indicate that the Veteran had a rash or eczema.  December 2008 VA treatment records note that a dermatologist reviewed photographs of the Veteran's rash and believed it to be eczema.  He recommended triamcinolone ointment twice a day.  November 2009 VA treatment records note that the Veteran complained of itching for the last five years.  The physician noted that his assessment was pruritus, "[u]nsure of etiology, but most likely due to dry skin."  May 2010 VA treatment notes indicate that the Veteran had pruritus, likely due to dry skin.  It had improved with good dry skin care.  The Veteran reported that he had itching for the past five years.  

The Veteran was afforded a VA skin examination in September 2010.  At such time, he reported that he had a rash for years and that he only recently started getting treatment for it.  He said that he saw a dermatologist years ago and was given multiple topical medications which had not helped.  He stated that the rash "comes and goes" with no particular pattern or trigger.  He described the rash as itchy.  Physical examination revealed a 6 x 3.5 cm hyperpigmented patch on the dorsal bilateral feet.  On his back, he had hyperpigmented patches ranging from .5 cm in diameter to 8 cm x 4 cm.  He also had hyperpigmented areas on the groin and buttock areas.  The examiner diagnosed the Veteran with xerosis with evidence of chronic excoriation as evidenced by hyperpigmented areas.

In September 2011, a VA medical opinion was obtained to determine whether the Veteran's current xerosis is related to treatment for itchy rash or dry scaly skin in service.  The physician reviewed the Veteran's claims file, including his treatment records and the September 2010 VA examination report.  The physician noted that the Veteran has a current diagnosis of xerosis, which the Veteran claimed was due to Agent Orange exposure.  The physician reported that, in February 1968, the Veteran complained of an "itching rash," and he had dry scaly skin on examination, but no diagnosis was given.  His separation medical examination in February 1968 indicated that his skin was normal.  There were no other references to a skin disorder in the Veteran's service treatment records.  The physician noted that he reviewed the Veteran's post-service treatment records.  He concluded that the Veteran's xerosis is less likely as not related to the treatment for itchy rash or dry scaly skin in service.  His rationale was that the Veteran's service treatment records cite an isolated occurrence of dry skin in 1968, but no diagnosis was given.  The Veteran had normal skin at the time of discharge and there was no treatment of a skin disorder between discharge in 1968 and the mid-2000s.  The physician also noted that "a cause-effect relationship between Agent Orange exposure and skin xerosis has not been established to date by [a] preponderance of the medical literature."

June 2012 VA treatment notes indicate that the Veteran had a hyperpigmented rash on both feet.  January 2013 VA treatment notes indicate that the Veteran had a pruritic rash on both feet for seven years.  

Considering the record in light of pertinent legal authority, the Board finds that service connection for a skin condition is not warranted.  

With regard to presumptive service connection for a disease associated with exposure to herbicide agents, the Board notes that, the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, coincident with such service.  The Board notes, however, that the Veteran has not been diagnosed with a disease subject to such presumption.  38 C.F.R. § 3.309(e).  Specifically, his diagnosed skin condition is not a disease recognized to be presumptively related to herbicide exposure. 

The record also does not support an award of service connection on a direct basis.  The only competent, probative opinion addressing the etiology of the Veteran's skin disorder weighs against the claim.  The Board finds the September 2011 medical opinion provided by the VA examiner to be highly probative regarding the relationship between the Veteran's skin disorder and his military service, to include his in-service treatment for a rash and his presumed exposure to herbicides.  The Board finds that such opinion considered all of the pertinent evidence of record, to include the Veteran's statements as documented in the record, his medical history and examinations, and peer-reviewed studies regarding the effects of herbicide exposure, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the September 2011 VA opinion.

Notably, the VA examiner's opinion constitutes the only medical opinion on the question of a nexus between the Veteran's current skin disorder and service.  Significantly, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary medical opinion-i.e., one that, in fact, supports the claim. 

The Board has considered the statements and arguments regarding the etiology of the Veteran's skin disorder submitted by the Veteran and his representative; however, the etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the question of the relationship between the Veteran's skin disorder and his herbicide exposure is not a simple medical question.  Rather, it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  It is not argued or shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his skin disorder and his herbicide exposure.  Therefore, their statements regarding the etiology of such disorder are entitled to no probative weight.

The Board has also considered the Veteran's statements that he has had a skin condition that has existed since service.  However, the Board finds that the Veteran's current assertions that he has had a skin condition since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report that the onset and presence of a skin condition, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Significantly, while service treatment records document the Veteran's complaints of an itching rash and dry scaly skin in February 1968; however, his separation examination dated the same month and conducted 10 days later was negative for any skin conditions.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had a skin condition since service are inconsistent with the contemporaneous evidence 

Furthermore, in seeking treatment in June 2004, he reported the onset of his skin condition as many years after service.  Specifically, in June 2004, the Veteran indicated that the onset of his rash as two years previously.  Additionally, in November 2009 and May 2010, he stated that he had itching for the prior five years.  Finally, in January 2013, he reported a pruritic rash on both feet for seven years.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, during the course of seeking medical care, to be more probative than his statements made in connection with his current claim for VA compensation benefits.  As such, the Board finds that the Veteran's current assertions that he has had a skin condition since service to not be credible.  

Therefore, based on the foregoing, the Board finds that a skin condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection for a skin condition.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for a skin condition has been received and, to this extent only, the appeal is granted.

Service connection for a skin condition is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


